Order so far as appealed from by defendant modified by providing that the original order for examination be modified by striking out the paragraph thereof numbered “ 7;” and so far as appealed from by the plaintiff reversed, but the order for examination in so far as it requires the production of records and papers is limited to those relating to defendant’s action on plaintiff’s request for its consent to sublet the premises. No costs to either party on these appeals. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Clarke, P. J., Laughlin, Dowling, Merrell and Greenbaum, JJ.